Citation Nr: 0805195	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  98-20 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a compensable rating for service-connected 
chronic bilateral otitis externa.

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	National Veteran's Legal 
Services Program, Inc. 


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in May 1998 
and August 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

In connection with this appeal, the veteran testified at 
personal hearings before a Decision Review Officer (DRO), 
sitting at the RO in December 1998 and before the undersigned 
Acting Veteran's Law Judge (VLJ) in November 2004.  
Transcripts of these hearings are associated with the claims 
file.  

Subsequent to the May 1998 rating decision, the veteran's 
claim for a compensable rating for chronic bilateral otitis 
externa was denied in an April 2000 Board decision.  However, 
upon joint motion by the parties, in December 2000, such 
decision was vacated by the Court of Appeals for Veteran's 
Claims (Court).  In an October 2001 Board decision, the issue 
was remanded by the Board for further development.  
Thereafter, in June 2004, the entire appeal, to include the 
veteran's increased rating claim and his claims for service 
connection for bilateral hearing loss and tinnitus, was 
remanded by the Board to afford the veteran a hearing before 
a VLJ.  As indicated, this hearing was held in November 2004, 
and the appeal now returns to the Board for appellate review.

With regard to the veteran's claims for service connection 
for bilateral hearing loss and tinnitus, the Board observes 
that such claims were originally denied in a January 2000 
rating decision.  The veteran did not file a timely notice of 
disagreement with regard to this decision.  Therefore, this 
decision is final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000); 38 U.S.C.A. § 7105(c) (West 1991) [(2002)].  
Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may only be 
reopened and allowed upon the presentation of new and 
material evidence.  See 38 U.S.C.A. §§  5108, 7104(b), 
7105(c) (West 2002).  However, subsequent to this decision, 
the Veterans Claims Assistance Act of 2000 (VCAA), discussed 
herein, was enacted, which provided, in part, that under 
certain circumstances, claims that had been denied as not 
well grounded and became final during the period from July 
14, 1999, to November 9, 2000, may be re-adjudicated as if 
the denial had not been made.  Thereafter, the veteran was 
provided notice in accordance with VCAA, his service 
connection claims were readjudicated, and a second rating 
decision was issued in August 2002.  The veteran then filed a 
timely notice of disagreement with the August 2002 rating 
decision.  Thus, the veteran's appeal on these issues is 
appropriately considered an appeal of original claims for 
service connection, and not claims to reopen. 

In addition to the issues indicated on the title page, the 
veteran had filed a timely appeal with regard to a service 
connection claim for headaches.  At his November 2004 
hearing, the veteran, through his representative, stated that 
he would like to withdraw his claim for service connection 
for headaches.  Therefore, the Board considers this issue 
withdrawn.  

Finally, in a September 2007 statement, the veteran referred 
to a trauma disorder he acquired in Korea that has persisted 
all his life.  The Board observes that, in a February 1956 
rating decision, service connection for anxiety reaction was 
denied.  However, the Board interprets the veteran's 
statement as a possible claim to reopen his service 
connection claim for anxiety reaction.  Therefore, this 
potential claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1. Chronic bilateral otitis externa symptomology is not 
currently manifest to a compensable degree. 

2. Bilateral hearing loss was not present in service, 
manifested within one year of the veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.

3. Tinnitus was not present in service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for service-
connected chronic bilateral otitis externa have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6210 (2007).

2. Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

3. Tinnitus was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006)), eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in October 2001 with 
regard to his increased rating claim and in January 2002 with 
regard to his service connection claims.  The January 2002 
notice was issued prior to the initial rating decision on the 
veteran's service connection claims, which was issued in 
August 2002.  However, the October 2001 VCAA letter was sent 
over 3 years after the initial rating decision.  The 
untimeliness of this notice will be discussed below.
    
Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

Additionally, according to Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In reviewing the veteran's claims of entitlement to an 
increased rating and service connection, the Board observes 
that the VCAA notices issued in October 2001 and January 2002 
informed the veteran of the type of evidence necessary to 
establish service connection; how VA would assist him in 
developing his claim; and his and VA's obligations in 
providing such evidence for consideration.  Additionally, the 
October 2001 notice informed him that he must show that his 
service-connected disability required frequent and prolonged 
treatment of his external auditory canals for swelling, dry, 
scaly or serious discharge, and itching.  However, neither 
VCAA notice informed the veteran of the "fourth element," 
i.e., to provide any evidence in his possession that pertains 
to the claim.  Additionally, although the October 2001 letter 
provided the veteran with the rating criteria he must meet 
for a compensable rating, neither letter advised the veteran 
that, to support an increased rating claim, he must show the 
impact of the worsening of symptoms on his employment and 
daily life or of relevant diagnostic codes or their 
application.

Failure to provide pre-adjudicative notice of any elements of 
a VCAA notice is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, supra; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 
 
However, in some cases, lack of prejudice may be established 
where the claimant has stated that he or she has no further 
evidence to submit, or where the record reflects that VA has 
obtained all relevant evidence.  There must be a 
demonstration that there was no error or that, despite the 
error, the adjudication was essentially fair.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served."); see also Dunlap 
v. Nicholson, 21 Vet. App. 112, 118 (2007).  Consideration 
should also be given to "whether the post-adjudicatory 
notice and opportunity to develop the case that is provided 
during the extensive administrative appellate proceedings 
leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, slip op. at 9.  

With regard to the "fourth element" of Pelegrini, both the 
October 2001 and January 2002 letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA and provided examples of the types of evidence, both 
medical and lay, that could be submitted.  Therefore, the 
Board finds that a reasonable person could be expected to 
understand that he should submit any relevant evidence during 
the development of the claim.

As for the requirements under Vasquez-Flores, the veteran was 
apprised of the rating criteria he must meet in the October 
2001 letter, and of relevant diagnostic codes in the December 
2002 and August 2007 supplemental statements of the case 
(SSOC).  Additionally, the August 2007 SSOC informed him that 
the rating schedule was used to determine disability ratings 
and of the basis for rating evaluations, to include the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.

The Board recognizes the inadequate timing of the post-
adjudicative supplemental statements of the case; however, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Specifically, the 
rating criteria with which the veteran was provided in 
October 2001 specifically address the nature of the symptoms 
of the disability, as well as issues of severity and 
duration.  Additionally, the Board observes that, at his 
December 1998 hearing, the veteran discusses the impact of 
his ear disability on his everyday life.  Therefore, the 
Board concludes that the veteran had knowledge of the 
symptoms of the disability that would support an increased 
rating, as well as awareness that how his service-connected 
disability affected his everyday life could be of relevance. 

Accordingly, the Board determines that the cumulative 
information the veteran received through the October 2001 
letter and the December 2002 SSOC was adequate to inform him 
of the evidentiary requirements for an increased rating for 
his disability and how his disability rating would be 
determined.  Further, subsequent to these notices, the 
veteran's claim was readjudicated and a supplemental 
statement of the case issued in August 2007.   

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).    Accordingly, as the veteran 
was reasonably notified of most of the required elements of a 
VCAA notice, and to the extent he was not, has demonstrated 
an understanding of those elements; and, as discussed below, 
VA has obtained all relevant evidence and thoroughly 
developed the claim, including affording the veteran a VA 
examinations, the Board finds that essential fairness to the 
veteran was maintained in this case.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, the question of notice as to disability 
ratings as regards his increased rating claim is addressed 
above.  With regard to his service connection claims, the 
first notice the veteran received of the evidence necessary 
to establish entitlement to disability ratings and effective 
dates for the disabilities on appeal was contained in the 
August 2007 supplemental statement of the case.  However, 
despite the inadequate timing of the notice provided to the 
veteran on these two elements, the Board determines that he 
will not be prejudiced by the Board proceeding with its 
decision.  See Bernard at 394 (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
herein that the preponderance of the evidence is against the 
veteran's increased rating and service connection claims, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  
All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  As indicated above, all content requirements of a 
VCAA notice have been fully satisfied in this case.  
Therefore, the Board finds that delaying appellate review by 
providing additional VCAA letters to the veteran would be of 
no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, private medical records, and May 2002, August 2002, 
and January 2007 VA examination reports, were reviewed by 
both the AOJ and the Board in connection with adjudication of 
his claim.  

The Board is aware that the veteran's service medical records 
may be incomplete.  In this regard, the Board acknowledges 
his claim that he was hospitalized twice while in Korea, 
although he provided no dates for these hospitalizations and, 
in a March 2006 letter, stated that he did not remember why 
he was in the hospital.  In any event, the Board observes 
that whether any of the records contained in the claims file 
are relevant to these hospitalizations is not readily 
apparent.  Thus, the Board undertakes its analysis with 
awareness that not all of the veteran's service medical 
records may be of record. 

In cases such as these, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of the veteran's claim 
has been undertaken with this duty in mind.  The case law 
does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).    

Additionally, the Board observes that the veteran indicated 
that he had received treatment from Dr. I. A.; however, Dr.  
I. A. did not respond to a request for records.  In a March 
2006 letter, the veteran stated that he had been unable to 
contact him despite continuous efforts.  Therefore, the Board 
determines that records of Dr. I. A. are unavailable, and VA 
has satisfied its duty to assist in attempting to obtain 
these outstanding, relevant records.  The veteran has not 
identified any additional, relevant records that VA needs to 
obtain for an equitable disposition of his claims. 

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claims.

II. Analysis

A. Increased rating claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected chronic bilateral otitis 
externa.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability beyond that which is set out herein below.  In an 
increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  While this appeal was pending, 
the Court also held that staged ratings are appropriate for 
increased rating claims when factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).  Therefore, 
in accordance with Hart, the Board has considered the 
propriety of staged ratings in evaluating the veteran's 
service-connected chronic bilateral otitis externa.  

Under Diagnostic Code 6210, chronic otitis externa, swelling, 
dry and scaly or serious discharge, and itching, requiring 
frequent and prolonged treatment warrants a 10 percent 
rating.  Without such symptoms, a noncompensable rating is 
assigned. 

At the August 1997 audiological evaluation, the veteran 
complained of otalgia and itching in the left ear.  The 
reports from the May 2002 VA examinations and October 2002 
and March 2003 private audiological examinations are silent 
as to symptoms related to chronic bilateral otitis externa.  
The August 2002 and February 2007 VA examination reports 
indicate that no ear disease is present.    

Although the veteran reported itching at his November 2004 
hearing ant that he was prescribed ear drops and used them 
daily, medical evidence of record does not support that 
statement.  The most recent medical evidence that the veteran 
received a prescription for his ear is dated in December 
1985.  Thus, there is no medical evidence that reports 
symptomology such as swelling, dry and scaly or serious 
discharge, itching, or frequent and prolonged treatment.  
Without such evidence there is no basis for assignment of a 
compensable rating for the veteran's service-connected 
chronic bilateral otitis externa.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2007), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional symptomology associated with the veteran's 
service-connected bilateral ear disability that warrants 
assignment of alternate rating codes.

B. Service connection claims

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).   
 
The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The veteran contends that his current bilateral hearing loss 
and tinnitus are a result of in-service unprotected exposure 
to artillery fire, to include that of 155 millimeter canons 
and that he started experiencing hearing difficulty while 
still in service.  Thus, he claims that service connection is 
warranted for bilateral hearing loss and tinnitus.

The Board observes that the veteran has reported acoustic 
trauma in the military while serving with the 9th Field 
Artillery Batallion.  Although the veteran's service medical 
records do not contain any documentation as to noise 
exposure, the veteran is competent to describe the nature and 
extent of his in-service noise exposure and such is 
consistent with serving with an artillery battalion.  See 38 
C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).   

The veteran's service medical records are negative for 
complaints, treatment, or diagnosis pertinent to hearing 
difficulty.  May 1954 records report that the veteran's right 
ear was irritated and treated with a peroxide ear wash.  A 
July 1954 record reflects that the veteran's left ear was 
treated with an ear wash to remove ear wax.  However, there 
is no record that the veteran complained of hearing loss or 
tinnitus while in service.  His December 1954 separation 
examination reports minor complaints of no clinical 
significance.  

Shortly after service, in June 1956, the veteran was examined 
with regard to his bilateral otitis externa.  The examination 
revealed chronic inflammation of both external auditory 
canals, but normal tympanic membranes and hearing 20/20 
bilaterally.  

More recent medical records reveal bilateral hearing loss and 
tinnitus.  Tinnitus was first reported in an October 1988 
private treatment record of Dr. L. C., which states that the 
veteran presented with complaints of right ear tinnitus for 
the past 3 days.  The first medical record to report a 
diagnosis of hearing loss is a December 1997 private 
audiological evaluation.  At this evaluation, the veteran was 
diagnosed with hearing within normal limits to 2000 Hertz in 
the right ear, gradually sloping to a moderate sensorineural 
hearing loss in the higher frequencies; and hearing within 
normal limits to 1000 Hertz in the left ear, sloping more 
precipitously than the right ear to a moderate sensorineural 
hearing loss in the higher frequencies.  Intermittent 
tinnitus was also noted.  

Thereafter, bilateral hearing loss was diagnosed at April 
1998, May 2002, and August 2002 VA examinations, as well as 
October 2002 and March 2003 private audiological 
examinations.  From the April 1998 VA examination onward, 
tinnitus was reported as permanent or constant.  At the 
January 2007 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
35
45
LEFT
15
15
55
55
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 80 in the left ear.  The 
veteran was diagnosed with hearing within normal limits from 
500 to 2000 Hertz with mild to moderate sensorineural hearing 
loss from 3000 to 4000 Hertz in the right ear.  The left ear 
diagnosis was hearing within normal limits from 500 to 1000 
Hertz with moderate to moderately severe sensorineural 
hearing loss from 1500 to 4000 Hertz.  Therefore, the Board 
finds that the contemporary medical evidence demonstrates a 
current bilateral hearing loss as defined by 38 C.F.R. § 
3.385.  Also, tinnitus is readily observable by laypersons 
and does not require medical expertise to establish its 
existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, the veteran is competent to describe his tinnitus 
symptomatology and such subjective complaints have been 
documented by the medical evidence of record, to include the 
January 2007 VA examination.  As a result, the Board finds 
that the veteran has a current diagnosis of tinnitus.  

The Board has considered all relevant evidence of record 
regarding the veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  The Board first 
considered whether service connection is warranted for 
bilateral hearing loss on a presumptive basis.  However, 
despite the veteran's contentions, the record fails to show 
that he manifested hearing loss to a degree of 10 percent 
within one year following his service discharge in December 
1954.  As such, presumptive service connection is not 
warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for bilateral hearing loss or tinnitus on a direct 
basis.  However, while the veteran has current diagnoses of 
bilateral hearing loss and tinnitus and is competent to 
describe his in-service noise exposure, the record shows no 
complaint or diagnosis of either disability during active 
service or for many years thereafter.  The Board acknowledges 
that the veteran now claims that when he filed a claim for an 
"ear condition" in July 1955, he was experiencing hearing 
loss and tinnitus.  Nevertheless, no records in service or 
otherwise relevant to his July 1955 mention a complaint of 
hearing loss,  tinnitus, or similar.  In fact, the June 1956 
VA examination, which diagnosed bilateral otitis externa, 
reports 20/20 hearing.  The first time the veteran mentioned 
hearing difficulty was in a February 1984 letter to VA, 
raising an increased rating claim for his service-connected 
bilateral ear disorder, and the first diagnosis of hearing 
loss is dated in August 1997, and the first diagnosis of 
tinnitus is dated in October 1988.  Thus, the first evidence 
of any kind relative to loss of hearing or tinnitus is a 
statement by the veteran dated in February 1984, over 29 
years after service discharge.  The lapse in time between 
service and the first complaints and diagnoses weighs against 
the veteran's claims.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

The Board also notes that there is no competent medical 
opinion of record that connects the veteran's current hearing 
disorders with his military service.  A March 1998 statement 
by Dr. G. G. indicates that the veteran's bilateral 
sensorineural hearing loss, high tones, is very suggestive of 
noise exposure hearing loss and notes that the veteran had 
noise exposure in the Korean War.  Dr. G. G. does not address 
tinnitus.  The October 2002 and March 2003 private 
audiological reports by 
Dr. M. M. repeat the veteran's reported history of noise 
exposure during the Korean War, but do not address a 
relationship between such noise exposure and the current 
bilateral hearing loss.  With regard to tinnitus, the October 
2002 report states that tinnitus can manifest when 
sensorineural hearing loss is present, as well as when there 
is a history of noise exposure.  Similarly, a May 2003 letter 
from Dr. L. C. discusses the veteran's reported in-service 
noise exposure, but only indicates that his hearing loss and 
tinnitus have worsened throughout the years.  Although the 
Board accepts the veteran's accounts of his in-service noise 
exposure, and therefore, does not discount these statements 
on that basis, the Board observes that none of these opinions 
directly relates the veteran's current hearing disorders to 
his service.  

At best, the March 1998 statement of Dr. G. G. opines that 
in-service noise exposure is a suggested cause of the 
veteran's hearing loss.  The Board finds this statement to be 
little more than speculative.  Under VA regulations and Court 
decisions, service connection may not be based on pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2006); see also Davis v. West, 13 Vet. App. 178, 185 (1999); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 
Vet. App. 237, 241 (1993).  Therefore, the Board accords no 
probative weight to the opinion of Dr. G. G.
In contrast, in February 2007, a VA examiner opined that the 
veteran's bilateral hearing loss is less likely or not a 
result of his exposure to artillery fire.  He also stated 
that the veteran's tinnitus is a caused by the high frequency 
hearing loss, based on the fact that hearing disorders are 
based on both noise exposure and age.  In forming these 
opinions, the examiner considered claims file, as well as a 
personal examination of the veteran.
  
The Board acknowledges that the VA examiner does not address 
audiograms dated earlier than October 2002 in his opinion; 
however, in the body of the report, he references the March 
1998 statement of Dr. G. G.  Therefore, the Board concludes 
that the examiner's opinion is, in fact, based on the claims 
file overall and not just the evidence cited in his opinion.  
Consequently, the Board determines that its decision may rely 
on the January 2007 and February 2007 VA examination reports 
without prejudice to the veteran.
     
Finally, the Board recognizes that the August 2002 VA 
examination report states that the veteran's hearing loss and 
tinnitus are secondary to ear disease.  However, the report 
proceeds to state that no active ear disease was present.  
Additionally, the examiner did not provide a basis for the 
statement, to include whether the statement reflected an 
opinion that the veteran's current hearing loss and tinnitus 
are secondary to his service-connected chronic bilateral 
otitis externa.  Further, the Board notes that no other 
medical evidence of record suggests such a relationship, and 
that the veteran's argument is that his hearing disorders are 
the result of in-service noise exposure.  In light of these 
facts, the Board accords no probative weight to the 
statement.

Thus, no competent medical professional has attributed the 
onset of the veteran's bilateral hearing loss or tinnitus to 
his service.  The veteran's claims that his hearing loss and 
tinnitus were present during, and are the result of, his 
military service are supported solely by his own statements.  
Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, 
supra.  In the absence of any competent evidence connecting 
the disabilities to the veteran's time in service, the Board 
concludes that service connection for bilateral hearing loss 
and tinnitus is not warranted.  

C. Other considerations

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claims of entitlement to an increased 
rating for chronic bilateral otitis externa and service 
connection for bilateral hearing loss and tinnitus.  
Therefore, his claims must be denied.

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's service-connected chronic bilateral otitis 
externa presents such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  The objective medical evidence of 
record shows that manifestations of the veteran's service-
connected disability does not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.


Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to a compensable rating for service-connected 
chronic bilateral otitis externa is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


